Citation Nr: 1440623	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  08-13 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from October 1940 to July 1945.  Unfortunately, he passed away in May 1986.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in relevant part, denied service connection for the cause of the Veteran's death.

The appellant and her daughters testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in September 2010.  A copy of the hearing transcript is of record.

In November 2010, the Board remanded the claim for further development.  After that development was completed, the Board denied the claim in a December 2011 decision.  The appellant appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the matter back to the Board in August 2013 for additional action consistent with the JMR.

In February 2014, the Board requested a medical opinion from the Veterans Health Administration (VHA), which was received in March 2014.  A supplemental opinion was requested and received in April 2014.


REMAND

Unfortunately, a remand is required in this case.  In a December 2013 90-Day Letter Response Form and a June 2014 Medical Opinion Response Form, the appellant requested that the case be remanded for Agency of Original Jurisdiction (AOJ) for review of newly submitted evidence.  While much of the evidence submitted is duplicative, there are some new documents, including an article titled "Pulmonary Manifestations in Malaria."  Therefore, the case must be remanded to the RO for consideration of this evidence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the claim on appeal, based upon a review of the entire record, to include all evidence submitted since the issuance of the October 2011 supplemental statement of the case.  If the claim continues to be denied, send the appellant and her representative a supplemental statement of the case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




